DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement filed 10/26/2021, and containing 10 foreign patent documents, has been considered by the examiner. 
The information disclosure statement filed 10/26/2021, and containing only two non-patent literature documents, has been considered by the examiner.  
As Applicant points out in the accompanying transmittal letter of 10/26/2021, and again in a telephone message left for the examiner on 1/6/2022, all references not in the English language either correspond to other submitted references that are in English, or their relevance is explained in another submitted reference that is in English. 

Allowable Subject Matter
Claims 30-35 and 37-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 30 recites a system for determining the position of a mobile receiver unit in an environment, the system comprising: a transmission apparatus, comprising a plurality of ultrasound transmitters and being configured to transmit a plurality of ultrasonic signals in different respective principal directions from the transmission apparatus, each ultrasonic signal encoding a different respective direction identifier; a mobile receiver unit, comprising an ultrasound receiver and being configured to receive the plurality of ultrasonic signals along a plurality of signal paths, wherein at least one of the signal paths includes a reflection off a surface in the environment; a database for storing location information relating to the transmission apparatus and to said surface in the environment; and a processing system, wherein: the processing system comprises a decoder configured to decode the respective direction identifiers from the received ultrasonic signals; the processing system is configured to determine, for each of the signal paths, a respective time of arrival of the respective ultrasonic signal at the mobile receiver unit; and the processing system is configured to access the database to receive location information relating to the transmission apparatus and to said surface in the environment, and to use said location information, said respective direction identifiers, and said times of arrival, to calculate an estimate of the position of the mobile receiver unit. 
Independent claim 44 recites a method of determining the position of a mobile receiver unit in an environment, the method comprising: transmitting a plurality of ultrasonic signals in different respective principal directions from a transmission apparatus, each of the ultrasonic signals encoding a different respective direction identifier; receiving the plurality of ultrasonic signals at the mobile receiver unit along a plurality of signal paths, wherein at least one of the signal paths includes a reflection off a surface in the environment; decoding the respective direction identifiers from the received ultrasonic signals; for each of the signal paths, determining a respective time of arrival of the respective ultrasonic signal at the mobile receiver unit; accessing a database to receive location information relating to the transmission apparatus and to said surface in the environment; and using said location information, said respective direction identifiers, and said times of arrival, to estimate the position of the mobile receiver unit. 
The claimed limitations 
as recited in combination in independent claim 30, in particular 
a database for storing location information relating to the transmission apparatus and to said surface in the environment 
and 
 the processing system is configured to access the database to receive location information relating to the transmission apparatus and to said surface in the environment, and to use said location information, said respective direction identifiers, and said times of arrival, to calculate an estimate of the position of the mobile receiver unit
and 
as recited in combination in independent claim 44, in particular 
accessing a database to receive location information relating to the transmission apparatus and to said surface in the environment 
and 
using said location information, said respective direction identifiers, and said times of arrival, to estimate the position of the mobile receiver unit 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Booij et al. (EP 2389598), teaches a receiver apparatus comprising: a signal receiver configured to receive a signal comprising a chipping sequence, encoded on a carrier signal at a chip rate; a sampler configured to sample the received signal at a sampling rate which is higher than the chip rate; a correlator configured to cross-correlate the sampled signal with the chipping sequence, at the sampling rate, to generate data representing correlation magnitude over time; and a processing system configured to use the derivative of the correlation magnitude data over time to determine a position of a peak from the correlation magnitude data, at a temporal resolution that is finer than the sampling rate, and thereby to determine a time of arrival of the signal at the receiver apparatus. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 30, in particular 
a database for storing location information relating to the transmission apparatus and to said surface in the environment 
and 
 the processing system is configured to access the database to receive location information relating to the transmission apparatus and to said surface in the environment, and to use said location information, said respective direction identifiers, and said times of arrival, to calculate an estimate of the position of the mobile receiver unit
and 
as recited in combination in independent claim 44, in particular 
accessing a database to receive location information relating to the transmission apparatus and to said surface in the environment 
and 
using said location information, said respective direction identifiers, and said times of arrival, to estimate the position of the mobile receiver unit. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645